 Case 6:20-cv-00544-JDK-KNM Document 8 Filed 04/06/21 Page 1 of 2 PageID #: 28




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

ROSICK HILL,                                 §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §
                                             §    Case No. 6:20-cv-544-JDK-KNM
TEXAS DEPARTMENT OF                          §
CRIMINAL JUSTICE, et al.,                    §
                                             §
      Defendants.                            §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Rosick Hill, proceeding pro se, filed this civil rights lawsuit pursuant

 to 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell for findings of fact, conclusions of law, and recommendations for

 disposition.

       On November 2, 2020, Judge Mitchell ordered Plaintiff to amend his complaint

 and to pay an initial partial filing fee of $6.00 within thirty days. Docket Nos. 5, 6.

 Plaintiff failed to do so. In fact, Plaintiff has not contacted the Court in any way since

 filing this lawsuit in October 2020. Accordingly, on January 26, 2021, Judge Mitchell

 issued a Report recommending that Plaintiff’s civil rights action be dismissed,

 without prejudice, for failure to prosecute and failure to comply with a Court order.

 Docket No. 7. A copy of this Report was sent to Plaintiff.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court


                                             1
Case 6:20-cv-00544-JDK-KNM Document 8 Filed 04/06/21 Page 2 of 2 PageID #: 29




examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).

      Here, Plaintiff did not object in the prescribed period. The Court therefore

reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

reviews his legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 7) as the findings of this Court. It is

therefore ORDERED that this case is DISMISSED, without prejudice, for want of

prosecution and Plaintiff’s failure to comply with a Court order.

      So ORDERED and SIGNED this 6th day of April, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                              2
